     Case 2:20-cv-00655-CJC-AFM Document 11 Filed 03/18/20 Page 1 of 2 Page ID #:37



1
      Todd M. Friedman (216752)
2     Adrian R. Bacon (280332)
      Law Offices of Todd M. Friedman, P.C.
3
      21550 Oxnard St., Suite 780
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7     abacon@toddflaw.com
      Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11     LALA SLOATMAN, individually and                    )
       on behalf of all others similarly situated,        )
12
       Plaintiff,                                         )         Case No.:
13                                                        )         2:20-cv-00655-CJC-AFM
       vs.                                                )
14                                                              NOTICE OF SETTLEMENT
                                                          )
                                                                AS TO INDIVIDUAL CLAIMS
15     KELLER WILLIAMS REALTY, INC.,                      )
                                                                ONLY
16     and DOES 1 through 10, inclusive, and              )
       each of them,                                      )
17
       Defendant.                                         )
18                                                        )
19
             NOW COME THE PLAINTIFF by and through their attorney to
20
      respectfully notify this Honorable Court that this case has settled as to individual
21
      claims only. Plaintiff requests that this Honorable Court vacate all pending
22
      hearing dates and allow sixty (60) days with which to file dispositive
23
      documentation. This Court shall retain jurisdiction over this matter until fully
24
      resolved.
25
      Dated: March 18, 2020             Law Offices of Todd M. Friedman, P.C.
26
                                                              By: s/ Adrian R. Bacon
27
                                                               Adrian R. Bacon, Esq.
28




                                         Notice of Settlement - 1
     Case 2:20-cv-00655-CJC-AFM Document 11 Filed 03/18/20 Page 2 of 2 Page ID #:38



1
                         CERTIFICATE OF SERVICE
2

3     Filed electronically on March 18, 2020, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on March 18, 2020 to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
                                                         By: s/ Adrian R. Bacon
10                                                        Adrian R. Bacon, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement - 2
